Filed:   February 6, 2004

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 03-4214
                              (CR-02-19)


UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

           versus



WILLIAM LEE JONES,

                                                Defendant - Appellant.


                              O R D E R


     The court amends its opinion filed January 23, 2004, as

follows:

     On page 4, line 6 -- the phrase “term of sixty years” is

amended to read “term of sixty months.”



                                          For the Court - By Direction



                                             /s/ Patricia S. Connor
                                                     Clerk
                           PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4214
WILLIAM LEE JONES,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
               Charles H. Haden II, District Judge.
                            (CR-02-19)

                      Argued: August 25, 2003

                      Decided: January 23, 2004

       Before WILKINS, Chief Judge, and TRAXLER and
                 GREGORY, Circuit Judges.



Affirmed by published opinion. Judge Traxler wrote the opinion, in
which Chief Judge Wilkins and Judge Gregory joined.


                             COUNSEL

ARGUED: Matthew Anthony Victor, VICTOR, VICTOR & HEL-
GOE, L.L.P., Charleston, West Virginia, for Appellant. Stephanie
Lou Haines, Assistant United States Attorney, Huntington, West Vir-
ginia, for Appellee. ON BRIEF: Kasey Warner, United States Attor-
ney, Huntington, West Virginia, for Appellee.
2                       UNITED STATES v. JONES
                              OPINION

TRAXLER, Circuit Judge:

   William Lee Jones, Jr., was convicted of possessing with intent to
distribute 50 grams or more of cocaine base, see 21 U.S.C.A.
§ 841(a)(1) (West 1999), and possessing a firearm in furtherance of
a drug trafficking crime, see 18 U.S.C.A. § 924(c)(1)(A)(i) (West
2000). He received a life sentence on the distribution charge and a
consecutive five-year sentence on the firearm charge. Jones appeals
his convictions and his sentence on multiple grounds. We affirm.

                               I. Facts

   On December 28, 2001, officers from the Charleston, West Vir-
ginia Police Department responded to a report from an employee of
a Charleston hotel that he had detected a strong odor of marijuana
coming from one or two hotel rooms. As officers approached the
room, they smelled marijuana and incense, which is commonly used
to mask the odor of marijuana. Officers knocked several times on the
door of room 230 and identified themselves as police officers. While
waiting for a response, they heard a toilet flush and observed that a
towel had been placed along the bottom of the door as if to prevent
any odor from escaping the room.

   After the officers knocked several times, Timothy Kinser opened
the door. Kinser confirmed that he had rented room 230 and the
adjoining room. Kinser granted permission for the officers to search
both rooms after they explained that they wanted to investigate a
report of marijuana use. In room 230, officers observed a toilet over-
flowing and what appeared to be marijuana and crack cocaine residue
around the sink. Jones was in room 232, the adjoining room, along
with three other people. One of the occupants, Michelle Miller, testi-
fied during a pre-trial hearing that, prior to the search, the group had
been smoking marijuana supplied by Jones.

   In room 232, officers searched a number of personal items with the
consent of the individuals. Officer Steven Petty testified that, during
the search, he noticed a duffle bag and, as he approached it, Jones
                        UNITED STATES v. JONES                        3
stated that "[w]hat you’re looking for is in that bag and it’s all mine,
no one else’s, it’s all mine." J.A. 60. Officer Petty asked Jones
"[w]hat am I looking for," to which Jones responded "[w]hat’s in that
bag." J.A. 60. Officer Petty then picked up the bag and asked Jones
whether the bag belonged to him. When Jones confirmed the bag
belonged to him, Officer Petty asked whether Jones would permit him
to search it. Jones replied, "[s]ure, go ahead." J.A. 60. Officer Brian
Kinnard, who also participated in the search, recalled a substantially
similar exchange between Jones and Officer Petty.

   After receiving permission, Officer Petty unzipped the bag and
found a loaded 9 millimeter handgun, a locked metal box, and a set
of keys. He used one of the keys to open the locked box and discov-
ered a sizable quantity of crack cocaine and cash. It turns out that the
box contained 169.5 grams of cocaine base, 66.9 grams of cocaine
powder, and $7,779 in cash. Also discovered in the search of the hotel
rooms were scales and a supply of plastic gloves.

   Jones was charged in a three-count superseding indictment: count
one charged Jones with conspiracy to distribute a quantity of cocaine
powder and more than 50 grams of crack cocaine in violation of 21
U.S.C.A. § 846 (West 1999); count two charged Jones with posses-
sion with intent to distribute 50 or more grams of crack cocaine in
violation of 21 U.S.C.A. § 841(a)(1); and count three charged that
Jones unlawfully possessed a firearm in furtherance of a drug traffick-
ing crime, in violation of 18 U.S.C.A. § 924(c)(1)(A)(i). Following a
two-day jury trial, Jones was found guilty of the substantive charges
in counts two and three, but not guilty on the conspiracy charge in
count one.

   At sentencing, the district court attributed 1.5 kilograms of crack
to Jones as relevant conduct under section 1B1.3 of the Sentencing
Guidelines based on the testimony of three individuals who testified
as to their extended association with Jones in the drug trade. The dis-
trict court also applied two sentencing enhancements to Jones’s
offense level under the Guidelines. The district court imposed a two-
level enhancement for obstruction of justice as a result of Jones’s tes-
timony during a pre-trial hearing to suppress the evidence recovered
from the duffle bag. See United States Sentencing Commission,
Guidelines Manual (U.S.S.G.) § 3C1.1 (Nov. 2002). The district court
4                       UNITED STATES v. JONES
did not find credible Jones’s testimony that he did not consent to the
search and concluded that the two-level increase was appropriate.
Additionally, the district court applied a four-level enhancement for
Jones’s role as an "organizer or leader" in the criminal activity.
U.S.S.G. § 3B1.1. The district court then imposed a life sentence on
count two and a term of sixty months, to be served consecutively, on
count three.

                        II. Pre-Trial Motions

                                   A.

   Jones first challenges the district court’s denial of his motion to
suppress the drugs and the handgun seized from his bag. In consider-
ing the district court’s decision on a motion to suppress, we review
the court’s legal conclusions de novo and its factual findings for clear
error, and we view the evidence in the light most favorable to the pre-
vailing party below. See United States v. Seidman, 156 F.3d 542, 547
(4th Cir. 1998).

    The court was presented with conflicting testimony at the suppres-
sion hearing. Officers Petty and Kinnard both testified that Jones vol-
unteered that the duffle bag belonged to him and that Jones expressly
granted Officer Petty permission to search the bag. Jones, on the other
hand, testified that he did not give permission for anyone to search his
bag and denied that Officer Petty even asked for permission. Miller,
who had been smoking marijuana with Jones before the police arrived
and was present for the search, testified that she did not believe Jones
granted permission to search his bag but that she was not certain of
it. Miller further testified that Jones may have given the keys to the
locked box to Officer Petty, but made clear she was uncertain about
that fact. Miller acknowledged, however, that Jones announced to the
officers that "‘[e]verything that you want is in that bag.’" J.A. 93.
Based on the testimony presented at the suppression hearing, the dis-
trict court found that Jones in fact consented to the search of his bag
by the police. This factual determination by the district court is sup-
ported by the record, and we perceive no clear error in it.*

  *In addition to challenging the district court’s conclusion that he con-
sented to the search in the first place, Jones argues that his consent (if
                         UNITED STATES v. JONES                            5
   Jones argues that even if he voluntarily consented to the search of
the duffle bag, his consent did not extend to the locked metal box
inside of the bag. We consider the question of whether the locked box
fell within the scope of Jones’s consent to search the bag under an
"objective reasonableness" standard: "[W]hat would the typical rea-
sonable person have understood by the exchange between the officer
and the suspect?" Florida v. Jimeno, 500 U.S. 248, 251 (1991). The
district court concluded that Jones’s

     consent to search the bag, coupled with his statement "Ev-
     erything you want is in that bag[,]" would make a reason-
     able person believe Defendant’s consent also extended to
     the locked box within the bag. This is so regardless of
     whether the keys were found inside the bag and beside the
     box, as Cpl. Petty testified, or whether [Jones] gave [Cpl.]
     Petty the keys, as Michelle Miller testified. Importantly,
     [Jones] could have limited his consent to search to prevent
     Cpl. Petty from unlocking the box without a warrant but
     failed to do so. The officer acted on [Jones’s] "Sure, go
     ahead."

J.A. 125 (citation omitted).

  In assessing the scope of the consent granted by the suspect, we
begin with the object of the search — in this case, illicit drugs. See
Jimeno, 500 U.S. at 251 ("The scope of a search is generally defined

any) was not voluntary. Voluntariness is a question of fact which we
review on appeal for clear error. See United States v. Lattimore, 87 F.3d
647, 650 (4th Cir. 1996) (en banc). We have observed that "when the
lower court bases a finding of consent on the oral testimony at a suppres-
sion hearing, the clearly erroneous standard is particularly strong since
the [court] had the opportunity to observe the demeanor of the wit-
nesses." Id. at 650-51 (internal quotation marks omitted). Thus, even if
we are "convinced that [we] would have reached an opposite conclusion
had [we] been charged with making the factual determination in the first
instance, . . . [we] may not reverse the decision . . . that consent was
given voluntarily unless . . . the view of the evidence taken by the district
court is implausible in light of the entire record." Id. In view of the
record as a whole, we perceive no clear error in the district court’s find-
ing of voluntariness.
6                       UNITED STATES v. JONES
by its expressed object."). The suspect may impose limits on the items
or areas subject to the consent search, just as he may refuse to allow
any search whatsoever in the absence of a warrant. See id. at 252. But,
when a suspect gives his general and unqualified consent for an offi-
cer to search a particular area, the officer does not need to return to
ask for fresh consent to search a closed container located within that
area. See id. at 251 ("[I]t was objectively reasonable for the police to
conclude that the general consent to search respondents’ car included
consent to search containers within that car which might bear
drugs."); see also United States v. Gant, 112 F.3d 239, 243 (6th Cir.
1997) (explaining that "‘general consent [to a search] permits the
opening of closed but unlocked containers found in the place as to
which consent was given.’" (quoting Wayne R. LaFave, Search and
Seizure, § 8.1(c) & n. 75 (1986)); United States v. Battista, 876 F.2d
201, 207 (D.C. Cir. 1989) (refusing to "turn the search of [a] bag into
a game of ‘Mother-may-I,’ in which [officers] would have to ask for
new permission to remove each article from the suitcase").

   Jones argues that locked containers are different from closed con-
tainers and do not fall within the scope of a suspect’s general consent
to search a larger area. He is correct that a suspect’s general, blanket
consent to search a given area or item, by itself, would not likely per-
mit officers to break into a locked container located within the area
being searched. See Jimeno, 500 U.S. at 251-52. However, the scope
of a consent search is not limited only to those areas or items for
which specific verbal permission is granted. Consent may be supplied
by non-verbal conduct as well. See United States v. Gordon, 173 F.3d
761, 766 (10th Cir. 1999) (finding that, by voluntarily handing over
his keys, defendant consented to the search of a locked container
located inside of a larger bag that defendant was allowing police to
search). Thus, a suspect’s failure to object (or withdraw his consent)
when an officer exceeds limits allegedly set by the suspect is a strong
indicator that the search was within the proper bounds of the consent
search. See United States v. Mendoza-Gonzalez, 318 F.3d 663, 670
(5th Cir.), cert. denied, 123 S. Ct. 2114 (2003) ("A failure to object
to the breadth of the search is properly considered an indication that
the search was within the scope of the initial consent." (internal quo-
tation marks omitted)); Gordon, 173 F.3d at 766; United States v.
Torres, 32 F.3d 225, 231 (7th Cir. 1994).
                        UNITED STATES v. JONES                        7
   We agree with the district court’s conclusion that it was objectively
reasonable for Officer Petty to believe that Jones’s express consent to
search the duffle bag extended to the locked metal box. After the offi-
cers indicated they were investigating suspected marijuana use, Jones
volunteered that the object of the officers’ search was contained in his
duffle bag. When Officer Petty opened the bag with Jones’s consent,
it was reasonable to conclude that Jones was referring to the contents
of the metal box. As the ostensible owner of the bag, Jones knew that
the keys to the metal box were inside the bag alongside the box. Since
Jones did not qualify his consent in any way, an officer could reason-
ably conclude that Jones expected the officers to use the keys and
open the box containing the illicit drugs. Moreover, Jones confirmed
the propriety of the search by not objecting to Officer Petty’s use of
the keys to open the locked box in Jones’s presence.

                                  B.

   Jones also challenges the district court’s denial of his motion to
sever the conspiracy count (count one) from the substantive counts
(counts two and three). Jones contends that the evidence at trial dem-
onstrated three separate, unrelated conspiracies rather then the single
conspiracy charged in count one of the indictment. Jones complains
that the district court’s denial of his severance motion injected into
the trial conduct that was unrelated to the charges against Jones.

   We will reverse a district court’s decision to deny a motion to sever
only if the decision amounts to an abuse of discretion. See United
States v. Montgomery, 262 F.3d 233, 244 (4th Cir.), cert. denied, 534
U.S. 1034 (2001). We conclude the district court acted well within its
discretion in refusing to sever count one for a separate trial.

   Moreover, in view of the not guilty verdict returned by the jury on
count one, we do not perceive any prejudice that could have possibly
resulted from trying all three counts together. Counts two and three
focused solely on events relating to the December 28, 2001 search,
and Jones does not claim that the evidence is insufficient to support
his convictions on those counts. The real basis of Jones’s argument
is that the conspiracy charged in count one was overly broad. Indeed,
prior to trial, Jones moved unsuccessfully to dismiss count one on this
ground. Because Jones prevailed at trial on the conspiracy charge, and
8                        UNITED STATES v. JONES
has therefore not appealed the denial of his motion to dismiss, the
breadth of the conspiracy charged in count one clearly affords no
basis for reversal.

                   III. Evidentiary Ruling at Trial

   Jones contends that the drugs recovered during the December 28
hotel search should have been excluded because of the government’s
inability to establish a sufficient chain of custody with respect to the
drugs recovered from Jones’s bag. Jones does not include the hand-
gun within his chain-of-custody challenge.

   The decision to admit evidence at trial is committed to the sound
discretion of the district court and is subject to reversal only if the
court abuses that discretion. See United States v. Howard-Arias, 679
F.2d 363, 366 (4th Cir. 1982). Rule 901(a) of the Federal Rules of
Evidence requires that a party introducing evidence establish the
authenticity of its evidence by demonstrating that "the matter in ques-
tion is what its proponent claims." The chain-of-custody requirement
is simply "a variation of the principle that real evidence must be
authenticated prior to its admission into evidence." Howard-Arias,
679 F.2d at 366. The purpose of requiring the government to establish
the chain of custody, therefore, is to "establish that the item to be
introduced . . . is what it purports to be . . . so as to convince the court
that it is improbable that the original item had been exchanged with
another or otherwise tampered with." Id.

   Gerald Taylor, a detective assigned to the Charleston Metro Drug
Unit, was called to the scene after the narcotics were discovered.
Detective Taylor observed the contents of the duffle bag at that time,
including plastic ziplock bags containing crack cocaine and cocaine
powder and a large amount of cash. According to his testimony,
Detective Taylor participated in the processing of the evidence at the
metro drug unit office following Jones’s arrest and then took control
of those items that day. Detective Taylor further testified that he put
his initials on the plastic bags, dated them, and conducted a field test
of the contents to confirm the presence of cocaine. He maintained
control over this material until he passed it to local DEA Agent Rick
Wren for a laboratory analysis. Having often worked with the DEA,
Detective Taylor was familiar with the routines followed by local
                        UNITED STATES v. JONES                        9
DEA agents when sending drugs for testing. He testified that the local
agents typically shipped the suspected drugs via Federal Express to
the DEA’s mid-atlantic laboratory. Finally, Detective Taylor testified
that Agent Wren followed these same general procedures in this case,
as demonstrated by the markings on the sealed evidence bag indicat-
ing Agent Wren had sealed the drugs inside the bag on the same day
that the search was conducted.

   The government also introduced a form signed by Wren indicating
that the evidence was shipped to the laboratory via Federal Express
and providing a routing number. The form further indicated that the
bag had been received on January 4, 2002, with its seal unbroken.
Christopher Chang, a forensic chemist employed at the DEA labora-
tory, testified that he obtained the substances to be tested from the
evidence vault at the laboratory. After performing his analysis, Chang
resealed the bag and returned it to the vault. The evidence bag bears
a notation that Chris Chang resealed it on January 8, 2002. Finally,
Detective Taylor testified that he retrieved the evidence bag from the
local DEA office and resumed custody and control of the evidence at
that point. Detective Taylor indicated that the evidence bag returned
from the DEA laboratory was the same one in which he had sealed
the drug sample and shipped for testing.

  The district court rejected Jones’s chain-of-custody challenge to the
admission of this evidence, concluding that

    although there is obviously the missing link of direct testi-
    mony of how the packages moved from Charleston to the
    DEA lab and then were returned . . . there is sufficient reli-
    ability to admit this before the jury because . . . the testi-
    mony has established that the evidence is what it purports
    to be and that it has not been altered in any material respect.

J.A. 357. We agree. A "‘missing link’" in the chain of custody "does
not prevent the admission of real evidence, so long as there is suffi-
cient proof that the evidence is what it purports to be and has not been
altered in any material respect." United States v. Ricco, 52 F.3d 58,
61-62 (4th Cir. 1995). Having reviewed the testimony and other evi-
dence in the record, we are convinced that the district judge did not
10                      UNITED STATES v. JONES
abuse his discretion in admitting this evidence. Accordingly, we reject
Jones’s argument.

                     IV. Sentencing Challenges

                                   A.

   Jones contends that the district court improperly attributed 1.5 kilo-
grams of cocaine base to him as relevant conduct under U.S.S.G.
§ 1B1.3. We review a sentencing court’s factual findings under the
relevant conduct guideline for clear error. See United States v.
D’Anjou, 16 F.3d 604, 614 (4th Cir. 1994).

   At trial, Pamela Gibson, Joseph Sneed, and Darrell Barnes each
testified regarding Jones’s routine distribution of cocaine and cocaine
base, as well as his involvement in certain specific transactions. The
district court found that the sum total of crack cocaine attributable to
Jones was 1.5 kilograms, as established by this testimony and the
drugs recovered from Jones’s duffle bag at the hotel. Jones does not
challenge the district court’s calculation of the amount of drugs;
rather, he argues that the district court erroneously credited the testi-
mony of Gibson, Sneed, and Barnes for sentencing purposes, despite
the fact that Jones was found not guilty of conspiracy to distribute
cocaine base. Thus, Jones takes the position that it was improper for
the district court to attribute to him any drugs at all under U.S.S.G.
§ 1B1.3 based on the testimony of these alleged coconspirators.

   The district court noted that it observed these witnesses during trial
and found their testimony regarding Jones’s extensive crack distribu-
tion activities to be credible. Additionally, items found during the
search of the hotel corroborated the testimony that Jones had been
engaged in the distribution of crack well before his arrest. This evi-
dence, including scales, plastic gloves, and the 9 millimeter handgun
are tools of the drug trafficking trade. Detective Taylor also testified
that the drugs recovered during Jones’s arrest were packaged for dis-
tribution. We see no clear error in the findings of the district court,
particularly when its findings turn on a credibility determination that
we are not in a position to second-guess. Thus, we reject this argu-
ment as well.
                         UNITED STATES v. JONES                         11
                                    B.

   Jones contends that the district court erred in applying a two-level
enhancement to his offense level for obstruction of justice. Under
U.S.S.G. § 3C1.1, the sentencing court is to increase the defendant’s
offense level by two levels if "the defendant willfully obstructed or
impeded . . . the administration of justice during the course of the
investigation, prosecution, or sentencing of the instant offense of con-
viction" and "the obstructive conduct related to . . . the defendant’s
offense of conviction." The district court found that Jones obstructed
justice when he testified during the suppression hearing that the offi-
cers did not seek permission to search his duffle bag and that he did
not consent to the search.

   Jones argues simply that the district court should not have credited
the officers’ testimony that the search was consensual over his con-
trary testimony. The record reveals that the district court was pre-
sented with a swearing contest and its finding of obstruction turned
largely on a credibility determination. As an appellate court, we are
"reluctant to overturn factual findings of the trial court," and "this is
doubly so where the question goes to the demeanor and credibility of
witnesses at trial, since the district court is so much better situated to
evaluate these matters." D’Anjou, 16 F.3d at 614. Provided that there
are two permissible ways to view the evidence, as there are here with
respect to the veracity of Jones’s testimony, "factual findings by the
trial court . . . based on the credibility of witnesses . . . are virtually
unreviewable." United States v. Moore, 242 F.3d 1080, 1081 (8th Cir.
2001) (internal quotation marks omitted). Jones has failed to point out
any error, let alone a clear one, that would call for us to overturn the
factual findings of the district court that support the obstruction of
justice enhancement.

                                    C.

   Finally, Jones contends that the district court had no basis for
imposing an "aggravating role" enhancement under U.S.S.G. § 3B1.1.
A sentencing court must increase the offense level by four levels "[i]f
the defendant was an organizer or leader of a criminal activity that
involved five or more participants or was otherwise extensive."
U.S.S.G. § 3B1.1(a). The Guidelines list seven factors for the court to
12                      UNITED STATES v. JONES
consider in determining whether defendant played an organizational
or leadership role:

     the exercise of decision[-]making authority, the nature of
     participation in the commission of the offense, the recruit-
     ment of accomplices, the claimed right to a larger share of
     the fruits of the crime, the degree of participation in plan-
     ning or organizing the offense, the nature and scope of the
     illegal activity, and the degree of control and authority exer-
     cised over others.

U.S.S.G. § 3B1.1, cmt. n.4; see United States v. Sayles, 296 F.3d 219,
224 (4th Cir. 2002).

   Jones argues that there was insufficient evidence of his decision-
making authority to justify application of the enhancement, particu-
larly in light of the fact that the jury found him not guilty of the con-
spiracy charge. Additionally, Jones reasons that if the jury concluded
that he did not conspire with Gibson, Sneed or Barnes to distribute
cocaine base, then there was no organization over which Jones could
have asserted his leadership. We cannot agree.

   The district court expressly considered the evidence in light of the
seven factors referenced in U.S.S.G. § 3B1.1 and Sayles, and con-
cluded that Jones was the organizer and leader of a narcotics distribu-
tion enterprise that involved as many as eight individuals. The record
supports this conclusion and forecloses the possibility of clear error.
Testimony at trial established that Jones maintained contact with drug
suppliers and recruited people to work as dealers. Testimony further
indicated that Jones controlled how the product was allocated to his
dealers and how the money was ultimately divided. For example, the
testimony of Darrell Barnes, if believed, established that Jones
recruited Barnes by inquiring whether he was interested in making
some cash for Barnes’s young son. Jones arranged the details of
Barnes’s trips to Charleston to sell crack; Jones explained how the
transaction would work and told Barnes that his goal was to move 200
ounces of crack at $2400 per ounce in a period of six months. Barnes
was present when Jones discussed the drugs that another dealer,
Diana Taylor, had been selling for him. According to Barnes, Jones
typically obtained additional supplies of drugs on his own, and then
                        UNITED STATES v. JONES                       13
notified Barnes and other dealers who helped him package the drugs
for sale. Barnes likewise identified Daniel Pruitt, Gene Butcher, and
Derrick Geiger as dealers who worked for Jones at various times.

   On this record, the imposition of the four-level enhancement for a
leadership role in the offense was not clearly erroneous. The fact that
Jones was not convicted for conspiracy does not serve as a per se bar
to Jones’s enhancement, contrary to what he seems to suggest. See
United States v. Fells, 920 F.2d 1179, 1183 (4th Cir. 1990) (rejecting
the proposition that a role enhancement under U.S.S.G. § 3B1.1 must
be "narrowly based on the conduct or transaction(s) of which the
defendant was convicted"); United States v. Freeman, 30 F.3d 1040,
1042 (8th Cir. 1994). Jones’s "role determination is to be based, not
solely on his role in the counts of conviction, but on his role in the
entirety of his relevant conduct." Fells, 920 F.2d at 1184. In assessing
a leadership role for Jones, the district court properly considered evi-
dence encompassed within the whole of his relevant conduct. Finding
no clear error, we affirm the district court’s application of the aggra-
vating role enhancement.

                           V. Conclusion

   For the foregoing reasons, we affirm Jones’s conviction and sen-
tence.

                                                           AFFIRMED